           Case 4:18-cv-00046-BSM Document 30 Filed 05/30/19 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION


PORCHA ALEXANDER, Individually and as
Administratrix for Estate of Sharon Lavette Alexander                        PLAINTIFF

V.                                NO. 4:18-CV-46-BSM

PULASKI COUNTY, ARKANSAS, et al.                                         DEFENDANTS


                                       MINUTES

                       SETTLEMENT CONFERENCE
                  BEFORE MAGISTRATE JUDGE BETH DEERE
                              May 30, 2019

Present:

Porcha Alexander and her attorney, Austin Porter
Attorney David Fuqua and Chief Jailer Hendrix OBO Pulaski County defendants;
Attorneys Ben Jackson and Devin Bates, and Association of Arkansas Counties Attorney
Brandy McAllister, OBO Turnkey Health Clinics defendants.

        The parties negotiated and reached a full and final settlement of all claims. Terms
of the settlement agreement were recited on the record and confirmed by counsel. Release
Agreement to be signed after probate court approves settlement. The Court will retain
jurisdiction for 45 days after dismissal to enforce terms of settlement.


ECRO: Suzy Flippen
Time in session: 9:00 a.m. to 2:15 p.m.
